TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00472-CV


                   The State of Texas for the Protection of P. B., Appellant

                                                 v.

                                          V. T., Appellee


                FROM THE 22ND DISTRICT COURT OF COMAL COUNTY
          NO. C2018-0170A, THE HONORABLE DIB WALDRIP, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due August 15, 2018. On counsel’s

motions, the time for filing was extended to October 15, 2018. Appellant’s counsel has now

filed a third motion, requesting that the Court extend the time for filing appellant’s brief. We

grant the motion for extension of time and order appellant to file a brief no later than November

14, 2018. No further extension of time will be granted and failure to comply with this order may

result in dismissal of this appeal. See Tex. R. App. P. 38.8(a), 42.3(b).

               It is ordered on October 19, 2018.



Before Chief Justice Rose, Justices Field and Toth